Case 17-01805        Doc 53     Filed 01/15/19     Entered 01/15/19 16:04:33          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 01805
         Robert J UTYRO

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/21/2017.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 05/08/2017.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 24.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-01805             Doc 53   Filed 01/15/19    Entered 01/15/19 16:04:33              Desc         Page 2
                                                    of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $0.00
           Less amount refunded to debtor                              $0.00

 NET RECEIPTS:                                                                                           $0.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $0.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                         $0.00
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                       $0.00

 Attorney fees paid and disclosed by debtor:                      $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim         Claim        Principal       Int.
 Name                                  Class   Scheduled      Asserted      Allowed         Paid          Paid
 A Alfa Plumbing & Sewer, Inc.     Unsecured           0.00           NA            NA            0.00        0.00
 ADT Security, LLC                 Unsecured           0.00           NA            NA            0.00        0.00
 Alpha Baking                      Unsecured           0.00           NA            NA            0.00        0.00
 Ascap                             Unsecured           0.00           NA            NA            0.00        0.00
 AT&T                              Unsecured           0.00           NA            NA            0.00        0.00
 Averus                            Unsecured           0.00           NA            NA            0.00        0.00
 Clipper Magazine                  Unsecured           0.00           NA            NA            0.00        0.00
 Comcast                           Unsecured           0.00           NA            NA            0.00        0.00
 Comed                             Unsecured           0.00           NA            NA            0.00        0.00
 Constellation Energy              Unsecured           0.00           NA            NA            0.00        0.00
 Direct TV                         Unsecured           0.00           NA            NA            0.00        0.00
 Ecolab                            Unsecured           0.00           NA            NA            0.00        0.00
 Elgin Beverage Co                 Unsecured           0.00           NA            NA            0.00        0.00
 Empire Cooler Services            Unsecured           0.00           NA            NA            0.00        0.00
 Flood Brothers                    Unsecured           0.00           NA            NA            0.00        0.00
 Gary L. Brunke                    Unsecured           0.00           NA            NA            0.00        0.00
 Gordon Food Services              Unsecured           0.00           NA            NA            0.00        0.00
 Great Lakes Coca-Cola Dist        Unsecured           0.00           NA            NA            0.00        0.00
 Illinois Dept of Revenue          Priority          300.00           NA            NA            0.00        0.00
 Internal Revenue Service          Priority       2,900.00       1,873.45      1,873.45           0.00        0.00
 Internal Revenue Service          Unsecured           0.00        250.08        250.08           0.00        0.00
 Lakeshore Beverage                Unsecured           0.00           NA            NA            0.00        0.00
 Louis Glunz Wines, Inc            Unsecured           0.00           NA            NA            0.00        0.00
 Manoco Properties, LLC            Unsecured           0.00           NA            NA            0.00        0.00
 Nicor Gas                         Unsecured           0.00           NA            NA            0.00        0.00
 NuCo2                             Unsecured           0.00           NA            NA            0.00        0.00
 Roscoe                            Unsecured           0.00           NA            NA            0.00        0.00
 Schamberger Brothers, Inc.        Unsecured           0.00           NA            NA            0.00        0.00
 Strategic Funding                 Unsecured           0.00           NA            NA            0.00        0.00
 Stuever & Sons                    Unsecured           0.00           NA            NA            0.00        0.00
 System Chicago                    Unsecured           0.00           NA            NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-01805               Doc 53   Filed 01/15/19    Entered 01/15/19 16:04:33                 Desc        Page 3
                                                      of 4



 Scheduled Creditors:
 Creditor                                          Claim           Claim        Claim        Principal       Int.
 Name                                    Class   Scheduled        Asserted     Allowed         Paid          Paid
 Taft Stettinius Hollister LLP       Unsecured           0.00             NA          NA             0.00        0.00
 Town and Country Dist               Unsecured           0.00             NA          NA             0.00        0.00
 Tyco Integrated Security            Unsecured           0.00             NA          NA             0.00        0.00
 Well Fargo                          Unsecured            NA              NA          NA             0.00        0.00
 Wells Fargo Bank                    Secured      355,000.00      409,913.08   409,913.08            0.00        0.00
 Wells Fargo Bank                    Secured      132,364.09      132,274.65   132,274.65            0.00        0.00
 Wells Fargo Bank                    Secured        8,000.00       13,595.41    13,595.41            0.00        0.00
 Windy City Dist. LLC                Unsecured           0.00             NA          NA             0.00        0.00
 Wow Business                        Unsecured           0.00             NA          NA             0.00        0.00


 Summary of Disbursements to Creditors:
                                                                   Claim           Principal                Interest
                                                                 Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                    $409,913.08                   $0.00               $0.00
       Mortgage Arrearage                                  $132,274.65                   $0.00               $0.00
       Debt Secured by Vehicle                              $13,595.41                   $0.00               $0.00
       All Other Secured                                         $0.00                   $0.00               $0.00
 TOTAL SECURED:                                            $555,783.14                   $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                  $0.00                $0.00               $0.00
        Domestic Support Ongoing                                    $0.00                $0.00               $0.00
        All Other Priority                                      $1,873.45                $0.00               $0.00
 TOTAL PRIORITY:                                                $1,873.45                $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                     $250.08                 $0.00               $0.00


 Disbursements:

            Expenses of Administration                                    $0.00
            Disbursements to Creditors                                    $0.00

 TOTAL DISBURSEMENTS :                                                                                      $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-01805        Doc 53      Filed 01/15/19     Entered 01/15/19 16:04:33            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/15/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
